PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On June 13, 1975, Bar counsel for The Florida Bar filed a three count complaint with the referee, charging respondent with violating Florida Bar Oath of Admission, Florida Bar Integration Rule 11.02(3)(a), and Florida Bar Code of Professional Responsibility, DR 1-102(A)(4), DR 1— 102(A)(5), DR 7-102(A)(3), DR 7-102(A)(5), and DR 7-110(B).
On January 16,1976, Bar Counsel for The Florida Bar filed a three count complaint with the referee, charging respondent with violating Florida Bar Code of Professional Responsibility, DR 1-102(A)(4), DR 1-102(A)(6), DR 2-106(A) and (B), DR 6-101(A)(3), and DR 7-101(A)(2).
*839Thereafter, Respondent tendered his Conditional Guilty Plea pursuant to Article XI, Rule 11.13(6) of the Integration Rule of The Florida Bar in exchange for disciplinary measures which are hereby approved as follows:
A one-year probationary period, subject to the following conditions:
1. That the respondent will be guilty of no violation of his oath of admission to The Florida Bar, of any of the provisions of the Integration Rule, or of any of the disciplinary rules whatsoever, during any said period; that any additional violation would subject the respondent to further appropriate disciplinary action by The Florida Bar for the violations admitted herein.
2. That the respondent audit the course entitled “Ethics” given at Stetson University College of Law in St. Pe-tersburg, Florida, attending such classes faithfully, and providing to the Board of Governors of The Florida Bar proof that he has faithfully attended said classes and that he has successfully taken an examination on professional responsibility from the teacher of said class, or some other qualified person approved by the Board of Governors, prior to the expiration of the probationary period of one (1) year.
All costs, presently the known total of Six Hundred Fifty-Two Dollars and Ten Cents ($652.10), are hereby taxed against Respondent, said sum to be paid within thirty (30) days from this date.
Publication of this opinion shall constitute a public reprimand.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND and HATCHETT, JJ., concur.